Order entered August 19, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-22-00509-CV

           IN THE INTEREST OF K.C.F. AND M.C.F., CHILDREN

                On Appeal from the 303rd Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. DF-17-12943-V

                                    ORDER

      Before the Court is appellant’s August 18, 2022 second motion for an

extension of time to file her brief on the merits. We GRANT the motion. We

ORDER the brief tendered to this Court by appellant on August 18, 2022 filed as

of the date of this order.


                                           /s/   LESLIE OSBORNE
                                                 JUSTICE